Citation Nr: 1445480	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  07-17 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUE

Entitlement to service connection for a sleep disorder, to include narcolepsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to November 1983.

This matter came to the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the RO.  This matter was remanded in August 2010, July 2012, and February 2014.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim. 

VA's duty to assist includes obtaining relevant records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). 

The July 2014 VA examination and August 2014 VA medical treatments records both note that the Veteran participated in a sleep study in June 2014.  However, a document referable to this study has not been included into the record for review.  

Accordingly, VA must contact the Veteran in order to request that she submit additional copies of this document.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps in order to obtain a copy of the report referable the previously identified June 2014 sleep study.  

This should also include a request for sufficient information to identify any relevant outstanding evidence, including from health care providers, to enable VA to obtain copies of any pertinent evidence.   

Moreover, copies of any outstanding treatment records from VA since August 2014 should be obtained. 

The Veteran also should be notified that she may submit other medical evidence or treatment records in support of her claim. 

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

